 



Exhibit 10.1
INDEPENDENT CONTRACTOR AGREEMENT
This Agreement is entered into as of the 26th day of June, 2006, between HEI,
Inc. (“the Company”) and Mark Thomas Enterprises LLC (“the Contractor”).

1.   Independent Contractor. Subject to the terms and conditions of this
Agreement, the Company hereby engages the Contractor as an independent
contractor to perform the services set forth herein, and the Contractor hereby
accepts such engagement. The Contractor has advised the Company that its sole
employee is Mark B. Thomas and Contractor agrees to assign Mark B. Thomas to
perform the Contractor’s duties and responsibilities in accordance with the
terms of this Agreement.   2.   Duties, Term, and Compensation. The Contractor’s
duties, term of engagement, compensation and provisions for payment thereof
shall be as set forth in the attached Exhibit A, which may be amended in writing
from time to time, or supplemented with subsequent estimates for services to be
rendered by the Contractor and agreed to by the Company, and which collectively
are hereby incorporated by reference.   3.   Indemnification Agreement. The
Company agrees to provide the Contractor with Indemnification as set forth in
Exhibit B.   4.   Expenses. During the term of this Agreement, the Contractor
shall bill and the Company shall reimburse Contractor for all reasonable
out-of-pocket expenses which are approved in advance in writing and which are
incurred in connection with the performance of the duties hereunder.
Notwithstanding the foregoing, expenses for the time spent by Consultant in
traveling to and from Company facilities shall not be reimbursable.   5.  
Written Reports. The Contractor shall provide such written reports as may be
reasonably requested. The Company may request that project plans, progress
reports and a final results report be provided by Consultant on a monthly basis.
  6.   Inventions. Any and all inventions, discoveries, developments and
innovations conceived by the Contractor during this engagement relative to the
duties under this Agreement shall be the exclusive property of the Company; and
the Contractor hereby assigns all right, title, and interest in the same to the
Company. Any and all inventions, discoveries, developments and innovations
conceived by the Contractor prior to the term of this Agreement and utilized by
him in rendering duties to the Company are hereby licensed to the Company for
use in its operations and for an infinite duration. This license is
non-exclusive, and may be assigned without the Contractor’s prior written
approval by the Company to a wholly-owned subsidiary of the Company.   7.  
Confidentiality. The Contractor acknowledges that during the engagement he will
have access to and become acquainted with various trade secrets, inventions,
innovations, processes, information, records and specifications owned or
licensed by the Company and/or used by the Company in connection with the
operation of its business including, without limitation, the Company’s business
and product processes, methods, customer lists, accounts and procedures. The
Contractor agrees that he will not disclose any of the aforesaid, directly or
indirectly, or use any of them in any manner, either during the term of this
Agreement or at any time thereafter, except as required in the course of this
engagement with the Company. All files, records, documents, blueprints,
specifications, information, letters, notes, media lists, original
artwork/creative, notebooks, and similar items relating to the business of the
Company, whether prepared by the Contractor or otherwise coming into

 



--------------------------------------------------------------------------------



 



    his possession, shall remain the exclusive property of the Company. The
Contractor shall not retain any copies of the foregoing without the Company’s
prior written permission. Upon the expiration or earlier termination of this
Agreement, or whenever requested by the Company, the Contractor shall
immediately deliver to the Company all such files, records, documents,
specifications, information, and other items in his possession or under his
control. The Contractor further agrees that he will not disclose his retention
as an independent contractor or the terms of this Agreement to any person
without the prior written consent of the Company and shall at all times preserve
the confidential nature of his relationship to the Company and of the services
hereunder.

8.   Conflicts of Interest; Non-hire Provision. The Contractor represents that
he is free to enter into this Agreement and that this engagement does not
violate the terms of any agreement between the Contractor and any third party.
Further, the Contractor, in rendering his duties shall not utilize any
invention, discovery, development, improvement, innovation, or trade secret in
which he does not have a proprietary interest. During the term of this
Agreement, the Contractor shall devote as much of his productive time, energy
and abilities to the performance of his duties hereunder as is necessary to
perform the required duties in a timely and productive manner. The Contractor is
expressly free to perform services for other parties while performing services
for the Company. For a period of six months following any termination, the
Contractor shall not, directly or indirectly hire, solicit, or encourage to
leave the Company’s employment, any employee, consultant, or contractor of the
Company or hire any such employee, consultant, or contractor who has left the
Company’s employment or contractual engagement within one year of such
employment or engagement without the written consent of the Company.   9.  
Merger. This Agreement shall not be terminated by the merger or consolidation of
the Company into or with any other entity.   10.   Termination. The Company may
terminate this Agreement at any time by 10 working days’ written notice to the
Contractor. In addition, if the Contractor is convicted of any crime or offense,
fails or refuses to comply with the written policies or reasonable directive of
the Company, is guilty of serious misconduct in connection with performance
hereunder, or materially breaches provisions of this Agreement, the Company at
any time may terminate the engagement of the Contractor immediately and without
prior written notice to the Contractor.   11.   Independent Contractor. This
Agreement shall not render the Contractor an employee, partner, agent of, or
joint venturer with the Company for any purpose. The Contractor is and will
remain an independent contractor in its relationship to the Company. The Company
shall not be responsible for withholding taxes with respect to the Contractor’s
compensation hereunder. The Contractor shall have no claim against the Company
hereunder or otherwise for vacation pay, sick leave, retirement benefits, social
security, worker’s compensation, health or disability benefits, unemployment
insurance benefits, or employee benefits of any kind.   12.   Successors and
Assigns. All of the provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, if any,
successors, and assigns.   13.   Choice of Law. The laws of the state of
Minnesota shall govern the validity of this Agreement, the construction of its
terms and the interpretation of the rights and duties of the parties hereto.  
14.   Arbitration. Any controversies arising out of the terms of this Agreement
or its interpretation shall be settled in Minnesota in accordance with the rules
of the American Arbitration

 



--------------------------------------------------------------------------------



 



    Association, and the judgment upon award may be entered in any court having
jurisdiction thereof.   15.   Headings. Section headings are not to be
considered a part of this Agreement and are not intended to be a full and
accurate description of the contents hereof.   16.   Waiver. Waiver by one party
hereto of breach of any provision of this Agreement by the other shall not
operate or be construed as a continuing waiver.   17.   Assignment. The
Contractor shall not assign any of his rights under this Agreement, or delegate
the performance of any of his duties hereunder, without the prior written
consent of the Company.   18.   Notices. Any and all notices, demands, or other
communications required or desired to be given hereunder by any party shall be
in writing and shall be validly given or made to another party if personally
served, or if deposited in the United States mail, certified or registered,
postage prepaid, return receipt requested. If such notice or demand is served
personally, notice shall be deemed constructively made at the time of such
personal service. If such notice, demand or other communication is given by
mail, such notice shall be conclusively deemed given five days after deposit
thereof in the United States mail addressed to the party to whom such notice,
demand or other communication is to be given as follows:

         
 
  If to the Contractor:   Mark B. Thomas
Mark Thomas Enterprises, LLC
199 139th Avenue NW
Andover, MN 55304
 
       
 
  If to the Company:   HEI, Inc.
1495 Steiger Lake Lane
Victoria, MN 55386

    Any party hereto may change its address for purposes of this paragraph by
written notice given in the manner provided above.   19.   Modification or
Amendment. No amendment, change or modification of this Agreement shall be valid
unless in writing signed by the parties hereto.   20.   Entire Understanding.
This document and any exhibit attached constitute the entire understanding and
agreement of the parties, and any and all prior agreements, understandings, and
representations are hereby terminated and canceled in their entirety and are of
no further force and effect.   21.   Unenforceability of Provisions. If any
provision of this Agreement, or any portion thereof, is held to be invalid and
unenforceable, then the remainder of this Agreement shall nevertheless remain in
full force and effect.

IN WITNESS WHEREOF the undersigned have executed this Agreement as of the day
and year first written above. The parties hereto agree that facsimile signatures
shall be as effective as if originals.

                      HEI, Inc.   Mark Thomas Enterprises LLC
 
                   
By:
  /s/ Mack V. Traynor, III   By:   /s/ Mark B. Thomas        
 
                   
Its:
  Chief Executive Officer   Its:   President        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DUTIES, TERM, AND COMPENSATION

DUTIES:   The Contractor’s employee, Mark B. Thomas, will perform as a
consultant and as the Chief Financial Officer and Principal Accounting Officer
of the Company during the time periods as described in the Term section of this
Exhibit A, with such duties and responsibilities of the consultant, Chief
Financial Officer and Principal Accounting Officer as shall be mutually agreed
upon by the Company and the Contractor; provided, however, that it is
acknowledged and agreed that Mr. Thomas, in his capacity as Chief Financial
Officer, shall certify the Company’s financial statements as required by
applicable law and regulations. Mr. Thomas will report directly to the Chief
Executive Officer (CEO) and to any other party designated by the CEO in
connection with the performance of the duties under this Agreement.

TERM:   This engagement shall commence upon execution of this Agreement and
shall continue in full force and effect until December 31, 2006. The Contractor
will perform the duties of a consultant until July 11, 2006, and shall assume
the duties of Chief Financial Officer and Principal Accounting Officer on
July 12, 2006. The Agreement may only be extended thereafter by mutual
agreement, unless terminated earlier by operation of and in accordance with this
Agreement.

COMPENSATION:

    The Company shall pay Contractor $15,000 per month during the term of this
Agreement provided that Mr. Thomas spends 60% to 80% of his time performing the
Contractor’s obligations pursuant to the terms of this Agreement. In the event
Mr. Thomas spends less than 60% of his time performing the Contractor’s
obligations, the Contractor’s compensation shall be reduced on a pro rata basis.
Such compensation shall be payable within 15 days of the end of each calendar
month during the term of this Agreement.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
INDEMNIFICATION AGREEMENT
The Company hereby agrees to indemnify and hold harmless the Contractor, its
officers, directors, shareholders and employees for any claim, cross-claim,
third-party claim, counterclaim for contribution, assertion of claim, loss,
cost, fees (including attorney’s fees), expenses or other damages arising out of
or resulting from:

  a.   Contractor’s performance of its duties under the Agreement;     b.   any
claims of any nature whatsoever by third parties relating to actions or
inactions of Company or Contractor in performance of its duties hereunder; or
actions of Company’s employees or personnel; past employees or personnel; or
past, present or future prospective employees or personnel; or of any past,
present, or future employees or prospective employees of any entity for which
the Company undertakes or is alleged to have had a duty to undertake to perform
services such as are contemplated hereunder, it being the intent herein that all
risk of claims by third parties be assumed by the Company, except as provided in
paragraph (d) below.

Upon receipt by the Contractor or notice to the Contractor of any claim or
demand for payment and/or reimbursement of any amount claimed by any third party
relating to any of the types of claims set forth at Paragraphs a. or b. above,
the Contractor shall promptly give the Company written notice of such claim or
demand.
The Company shall, upon receipt of such notice from the Contractor either pay
such claim or demand or undertake to defend against the claim or demand on the
Contractor’s behalf.
Notwithstanding the foregoing, the Company shall not indemnify the Contractor
for any claims arising from the Contractor’s own negligence in performance of
its duties, and by this indemnification agreement waives none of its rights to
either enforce this Agreement against Contractor or make a claim against the
Contractor for damages resulting from Contractor’s breach or negligence in
performance of its duties hereunder.

 